Spina, J.
(concurring in part and dissenting in part, with whom Cowin, J., joins). I agree that the judgment that McHoul remains a sexually dangerous person should be affirmed, but I disagree with that portion of the court’s opinion that approves the use of so-called “totem pole” hearsay contained in reports made admissible by G. L. c. 123A, § 9. The hearsay in this case essentially involves statements made by McHoul. To the extent that his statements were made directly to persons who prepared reports that are admissible under the statute, those reports were properly admitted. To the extent McHoul’s statements are quoted in reports admissible under the statute but prepared by persons who did not witness McHoul’s statements, his statements should have been redacted from those reports. However, because Mc-Houl did not properly preserve the error, it is waived. The question of totem pole hearsay could have been resolved easily if the Commonwealth had offered in evidence copies of the admissible reports that contained McHoul’s statements, or if the experts quoting from such reports had attached copies of the admissible reports to their own and incorporated them by reference.
“Generally, evidence based on a chain of statements is admissible only if each out-of-court assertion falls within an exception to the hearsay rule.” Commonwealth v. McDonough, 400 Mass. 639, 643 n.8 (1987), citing Bouchie v. Murray, 376 Mass. 524, 527-531 (1978). Our appellate courts have applied this principle to the reports made admissible by statute in sexually *159dangerous persons proceedings. See Commonwealth v. Markvart, 437 Mass. 331, 339 (2002) (“qualified examiner’s report must be redacted prior to its submission to the jury to exclude any facts or data that were not presented in evidence”); Commonwealth v. Boyer, 58 Mass. App. Ct. 662, 666 (2003) (“While [G. L. c. 123A, § 14 (c),] trumps a hearsay objection to the admission of the report, still remaining is the issue of hearsay within the report. Traditional rules of evidence apply”).
The insertion by the Legislature of the last phrase (“and any other evidence that tends to indicate that he is a sexually dangerous person”) among the types of evidence that may be considered at a § 9 hearing supports the conclusion that totem pole hearsay analysis is applicable to reports made admissible by statute. See St. 1993, c. 489, § 7. This court has held that that phrase did not authorize the admission of otherwise inadmissible evidence. See Commonwealth v. Bladsa, 362 Mass. 539, 541-542 (1972), citing G. L. c. 123A, § 5, as appearing in St. 1958, c. 646, § 1. It would be internally incongruous for the statute to preclude the admission of totem pole hearsay when offered through a witness, but allow the same evidence to be admitted through the report of the same witness. The statute resolves many of the potential objections to totem pole hearsay, provided the proponent of the evidence follows the path prescribed by the statute.
“[Because] these proceedings may result in the commitment of the [petitioner] to an institution,” due process principles are implicated. Id. at 541. See Specht v. Patterson, 386 U.S. 605 (1967); Commonwealth v. Bruno, 432 Mass. 489, 502 (2000), quoting Commonwealth v. Travis, 372 Mass. 238, 250 (1977). In probation revocation proceedings, for example, which, as here, are not part of a criminal prosecution, see Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973), probationers are entitled to certain due process protections including “the right to confront and cross-examine adverse witnesses (unless the hearing officer specifically finds good cause for not allowing confrontation).” Id. at 786, quoting Morrissey v. Brewer, 408 U.S. 471, 489 (1972). A petitioner under G. L. c. 123A, § 9, is entitled to at least the same due process protections. See Commonwealth v. Travis, supra; Andrews, petitioner, 368 Mass. 468, 488 (1975). *160A judge may, consistent with due process principles, dispense with a probationer’s conditional right of confrontation if presenting a witness with personal knowledge is unrealistic, provided the evidence that otherwise would be offered through that witness would be admissible under standard exceptions to the hearsay rule or otherwise bears a substantial indicia of reliability. See Commonwealth v. Durling, 407 Mass. 108, 112-120 (1990). That same principle should apply to sexually dangerous persons proceedings. Although we have said that hearsay contained in police reports admissible under § 14 (c) is highly reliable, that is because the hearsay is descriptive of an offense for which the petitioner had been tried and convicted. See Commonwealth v. Given, 441 Mass. 741, 747-748, cert. denied, 543 U.S. 948 (2004). The hearsay offered here has not been shown to fall under a standard exception to the hearsay rule or bear a substantial indicia of reliability.
For these reasons, I respectfully disagree with my colleagues on the question of layered hearsay within reports made admissible by G. L. c. 123A, § 9.